DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 20-28 and 39 in the reply filed on 5/16/2022 is acknowledged.
Claims 29-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.
Claim Objections
Claim 20 is objected to because of the following informalities:  "1/(h*dm2*bar)" in line 8 should be changed to ".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23, 27-28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi (JP 07256616 A; of record).
Regarding claims 20 and 28, Fujiyoshi discloses a molded part (12) for a casting mold (10 in Figure 1), comprising:
at least one shell (12a in Figure 1) for casting a product (paragraph 0005), 
wherein a flange (outer portion of shell; reference annotated Figure 1 below) for sealingly abutting a sealing surface (surface between 12 and 11; reference annotated Figure 1 below) is arranged on an edge of the shell (as shown in Figure 1), 

    PNG
    media_image1.png
    278
    415
    media_image1.png
    Greyscale

and the shell has a first permeability to a fluid (paragraph 0012, the water absorption capacity in the slurry is substantially uniform on the entire surface of the molding mold surfaces 11a and 12a).  While Fujiyoshi does not explicitly disclose the flange has a second permeability to the fluid which is less than the first permeability, it is noted the thickness of the shell is significant smaller towards the space portion 12c than at the flange portion.  Likewise, Fujiyoshi relates to setting the thickness of the shell surface to obtain uniform permeability throughout the periphery of the shell (paragraphs 0012-0013)  Furthermore, as illustrated above, the flange portion seals against the surface of bottom mold 11.  Hence, it would be obvious to one of ordinary skill in the art the flange has a lower permeability than the shell.
Regarding claim 21, the limitation “wherein the flange is cast onto the shell” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the instant case, Fujiyoshi teaches all the structural elements of claim 21 as well as the flange and shell being produced in a casting process (paragraphs 0014-0015).
Regarding claim 22, Fujiyoshi further teaches the molded part and the flange consist essentially of the same material (Figure 3; paragraphs 0013-0015).
Regarding claims 23 and 39, Fujiyoshi teaches all the elements of claim 20 as discussed above but does not disclose the permeability of the shell or the flange; specifically, as defined by l/ h*dm2*bar (e.g. the volume of a fluid which can be passed through a solid per hour, per square decimeter and per pressure ).  However as discussed by Fujiyoshi, the thickness of the shell of the mold part (12a in Figure 1) is set to obtain uniform permeability throughout the periphery of the shell (paragraphs 0012-0013).  Based on the importance of water absorption of the shell layer as disclosed by Fujiyoshi, one of ordinary skill in the art would have found it obvious to optimized the permeability of the through routine experimentation, to obtain uniform permeability throughout the mold part, as taught by Fujiyoshi. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2144.05(11).  Likewise, as noted by Fujiyoshi, the shell is a highly permeable portion (paragraphs 0009-0010); hence, barring a showing of unexpected results, it would have obvious to one of ordinary skill the shell has a permeability of at least 1 l/ h*dm2*bar, as denoted by Fujiyoshi as a highly permeable portion.  With respect to the permeability of the flange, it is also noted as discussed in claim 1, the flange portion seals against the surface of bottom mold 11 (reference annotate Figure 1 above).  Hence, the flange would implicitly have a lower permeability than the shell due to being sealed against the bottom mold.  However, similar to above, the permeability is not disclosed as defined by l/ h*dm2*bar.  Absent a showing on unexpected results, it would have obvious to one of ordinary skill the flange has a permeability of at most 10 l/ h*dm2*bar, as the flange abuts and seals against the lower mold.
Regarding claim 27, Fujiyoshi further teaches the molded part has an inner and an outer layer (as shown in Figure 1).  The limitation “is constructed in several parts…” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned (reference claim 21 above).  In the instant case, Fujiyoshi discloses all the structural elements of claim 27 as well as the molded part being constructed in several parts (paragraphs .  according to claim 20, wherein the molded part is constructed in several parts (paragraphs 0018-0019, separate coarse particle portion 12e being formed in space portion 12c).

Claim(s) 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi, in view of Ito (EP 389234 B1; as attached).
Regarding claim 24, Fujiyoshi teaches all the elements of claim 20 but does not disclose a circumferential sealing arranged in or on the flange.  However, as disclosed by Fujiyoshi, the flange abuts against and seals the mold (Figure 1).  It would have been obvious for one of ordinary skill in the art to provide a sealing at the flange to prevent leakage during the casting process.
Alternatively, Ito teaches a casting mold (1 in Figure 2) for a ceramic product (col. 1, lines 11-15), comprising: a first and second mold part (2, 2).  A circular sealing strip sealing material layer 11 in Figure 1) is arranged at an edge portion (e.g. flange region) of the first male part to protect the mating surfaces and to give air-tight properties (col. 2, lines 54-57).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiyoshi and provided a seal, as disclosed by Ito, to prevent leakage between the first and second mold parts as this is combining prior art elements according to known methods to yield predictable results (of providing a sealing force between the mold parts).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 25 and 26, Fujiyoshi, as modified by Ito, teaches all the elements of claim 24 as discussed above but does not disclose the flange has a recess into which the sealing is inserted, the recess having an undercut.  However, Ito discloses the sealing layer can be attached to one or both of mating surfaces of the mold parts (col.3 , lines 8-10).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to attach the sealing material layer to the mold part in a recess as a matter of design choice.  Installing in a recess would improve compression of the sealing material layer and thus improve the air-tight properties of the mating surfaces.  Likewise, the use of an undercut structure would improve securing of the sealing material layer within the recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morandi (US 2009/0278275 A1) discloses providing a sealing gasket between mold parts for forming ceramic products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/15/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715